Judge TAUBMAN,
dissenting.
I respectfully dissent.
As the majority correctly sets forth, the General Assembly by statute and the supreme court by rule have established three separate procedures to limit refiling of criminal charges against a defendant. First, if the county court determines that no probable cause exists for a charge alleged in a felony complaint, the People may appeal that determination to the district court in an attempt to *6have the charge reinstated, see Crim.P. 5(a)(4)(IV), or the People may seek to refile the charge as a direct information with the district court. In the latter case, however, the People must present new evidence and show good cause why such evidence was not presented at the county court preliminary hearing.
Second, if no complaint was filed against the accused person in the county court and with the consent of the district court, the People may file a direct information in that court. If the district court finds no probable cause for the charge, the People either may appeal from the resulting dismissal, see Crim.P. 7(h)(4), or may seek to refile the information upon demonstrating good cause why new evidence was not presented at the preliminary hearing.
Third, if a grand jury returns a no true bill, it cannot return an indictment concerning the same transaction and defendant unless the district court finds that the prosecuting attorney has discovered additional evidence not previously presented to the grand jury. See § 16-5-204(4)(e), C.R.S. (1986 Repl.Vol. 8A).
However, no statute or rule expressly addresses the situation presented here — whether a charge dismissed at a county court preliminary hearing can form the basis for a subsequent grand jury indictment. This issue is one of first impression for our appellate courts.
Our primary task in construing a statute is to ascertain and give effect to the intent of the General Assembly. Words and phrases should be given effect according to their plain and ordinary meaning. To effectuate the legislative intent in a reasonable manner, a statute must be read and considered as a whole. Where possible, the statute should be interpreted so as to give consistent, harmonious, and sensible effect to all its parts. People v. District Court, 713 P.2d 918 (Colo. 1986). The same principles obtain when we are asked to construe the relationship between statutes and rules addressing the same issue.
Viewing this scheme as a whole, I note that the General Assembly has limited successive grand jury proceedings against a particular defendant to circumstances in which new evidence is presented. Similarly, the supreme court, through Crim.P. 5 and 7, has established procedures to limit the filing of successive judicial proceedings against a particular defendant. Significantly, however, neither the General Assembly nor the supreme court has chosen to adopt procedures concerning the circumstances presented in this case.
Here, the county court found there was no probable cause to support charges set forth in a felony complaint against defendant for first degree sexual assault and second degree burglary. The People chose not to appeal that finding to the district court or to refile the charges in the form of a direct information with the trial court. Rather, they elected to present the case to the grand jury, which returned an indictment against defendant for those same charges. Nothing in the statutes nor the rules of criminal procedure prohibit the People from taking this course of action.
Thomas v. County Court, 198 Colo. 87, 596 P.2d 768 (1979), cited by the majority, is distinguishable. There, the supreme court prohibited the holding of a county court preliminary hearing on charges which had been the subject of a previous grand jury indictment, but which the district court had dismissed for lack of probable cause. The Thomas court held that once a district court had determined that there was no probable cause to proceed against the defendant, further proceedings would constitute harassment and were barred by due process principles.
Here, by contrast, the only finding that there was probable cause was that made by the district court following the grand jury indictment. Thus, although two proceedings were brought against defendant, there was no district court proceeding indicating lack of probable cause to proceed.
Other cases relied upon by the trial court are also distinguishable. In People v. Frei-man, 657 P.2d 452 (Colo.1983) and Holmes v. District Court, 668 P.2d 11 (Colo.1983), decided before Crim.P. 5 and 7 were amended, the supreme court stated that the exclusive *7remedy available to the prosecution following dismissal of charges at a county court preliminary hearing was to request leave to file a direct information in the district court. However, neither of these cases considered whether a grand jury could return an indictment following the dismissal of charges at a county court preliminary hearing.
The overwhelming weight of authority in state courts is that a finding of no probable cause at a preliminary hearing does not bar a grand jury from returning an indictment against a particular defendant for the same charges based upon the same facts and circumstances. See State v. Eaton, 462 A.2d 502 (Me.1983) (collecting cases); People v. Uhlemann, 9 Cal.3d 662, 108 Cal.Rptr. 657, 511 P.2d 609 (Cal.1973); Burke v. Commonwealth, 373 Mass. 157, 365 N.E.2d 811 (1977); Beard v. State, 369 So.2d 769 (Miss.1979).
Federal courts have reached similar results. See United States v. Dobbs, 506 F.2d 445 (5th Cir.1975); United States v. Kysar, 459 F.2d 422 (10th Cir.1972).
Indeed, as one commentator has observed:
A finding of no probable cause at a preliminary hearing is not generally regarded as a bar to presentation of the same charges to a grand jury. Several states have statutes or court rules stating that a finding of no probable cause at the preliminary hearing does not bar further proceedings, including the submission of an indictment to the grand jury. In states in which the matter is not addressed by statute, the courts have generally concluded that there is no reason to prohibit or restrict the submission of the charges to the grand jury.
1 S. Beale & W. Bryson, Grand Jury Law and Practice § 6:41 (1986).
Accordingly, I would hold that the grand jury can return an indictment against defendant on the same charges that were dismissed at the county court preliminary hearing against him. In my view, the General Assembly or the supreme court is free to adopt procedures to deal with the situation presented here; we should not act when they have chosen not to do so.
Because no statute or rule in this state prohibits the grand jury’s presentation of an indictment following a finding of no probable cause at a county court preliminary hearing, the judgment of the trial court should be reversed and the case remanded for further proceedings pursuant to the indictment.